Citation Nr: 0915323	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-36 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition of the Veteran's daughter, A.B., 
as a "helpless child" on the basis of permanent incapacity 
for self-support before attaining the age of 18.  




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran, upon whose service the appellant's claim 
depends, had recognized service from February 1941 to June 
1946; he died in August 2005.  The appellant is the Veteran's 
spouse and seeks support for her daughter, A.B.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Manila, the Republic of the 
Philippines, which denied the appellant's claim for 
entitlement to helpless child benefits on the basis of 
permanent incapacity of self-support of A.B. before attaining 
the age 18.  She perfected a timely appeal to that decision.  

In her substantive appeal (VA Form 9), received in November 
2006, the appellant requested a Travel Board hearing at the 
RO.  However, in August 2007, the appellant withdrew her 
request for a travel board hearing.  38 U.S.C.A. § 20.704(e) 
(2008).  

In September 2008, the Board remanded the case to the RO for 
further procedural development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in December 2008.  

The Board notes that the appellant had requested 
representation and she was provided a form.  The record 
contains a power of attorney (VA Form 21-22), however, the 
appellant has not signed the form or named an organization; 
therefore she has failed to make an appointment of an 
authorized representative in this case.  


FINDINGS OF FACT

1.  The Veteran's daughter, A.B., was born in March 1970 and 
attained the age of 18 in March 1988.  

2.  At the time of her 18th birthday, A.B. did not suffer 
from a physical or mental defect rendering her permanently 
incapable of self-support.  


CONCLUSION OF LAW

The criteria for recognition of A.B. as a "child" of the 
Veteran on the basis of permanent incapacity for self-support 
prior to attaining the age of eighteen have not been met.  38 
U.S.C.A. §§ 101(4), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.57, 3.159, 3.356 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in February 2006 from the RO to the appellant 
which was issued prior to the RO decision in May 2006.  That 
letter informed the appellant of what evidence was required 
to substantiate the claim and of her and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in her possession to 
the RO.  

The Board finds that the content of the above-noted letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  In addition, the 
October 2006 SOC and the December 2008 SSOC each provided the 
appellant with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  It also appears 
that all obtainable evidence identified by the appellant 
relative to her claim has been obtained and associated with 
the claims file, and that she has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the recent decision of the Court 
in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no violation of 
essential fairness to the appellant in proceeding with the 
present decision, since the appellant was informed of the 
provisions of Dingess in January 2008.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish permanent incapacity for self support 
of A.B. before age 18, given a Board remand, and given that 
she has been provided all the criteria necessary for 
establishing permanent incapacity for self support of A.B. 
before age 18, we find that there has been essential 
fairness.  


II.  Factual background.

The record indicates that the Veteran had recognized service 
from February 1941 to June 1946; he died in August 2005.  

In January 2006, the appellant submitted to the RO an 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(VA Form 21-534).  On the application, the appellant 
indicated that she was the Veteran's second wife and the 
mother of A.B., the daughter of the Veteran on behalf of whom 
she was claiming benefits as a "helpless child."  

Submitted in support of the claim was a Certificate of Birth, 
dated in May 2005, certifying that A.B. was born to the 
Veteran and the appellant on March [redacted], 1970.  Her 18th 
birthday was on March [redacted], 1988.  Also submitted was a copy of 
a pension payment from GSIS dated in December 2005.   

Also submitted in support of the appellant's claim was a 
clinical abstract from Dr. E.C. Borromeo, dated in January 
2005, indicating that A.B. was seen at Northern Mindanao 
Medical Center on January 3, 2005 with "hilomon," "mag 
yawjaw," and "Dili magsinina."  Dr. Borromeo noted that, 
eighteen years prior to this consultation, the patient was 
having hallucinations very often.  Dr. Borromeo reported that 
the patient was brought to Maria Reyna hospital due to high 
grade fever and was admitted; she was then diagnosed with 
typhoid fever.  During her stay at the hospital, she often 
climbed at the window and always asked her mother "if she 
was God."  Ten years prior to the consultation, the 
patient's condition did not progress and it was still 
bearable to the family.  At present, patient's condition 
persists.  On examination, no pertinent findings were 
reported.  Following a mental status examination, A.B. was 
diagnosed with chronic schizophrenia.  

Of record is a certificate from the Registrar at Don Mariano 
Canoy College, dated March 20, 2006, certifying that A.B. was 
officially enrolled in a two-year general radio communication 
operator course during the first semester for the 1988-1989 
school year.  However, she was not able to complete the 
semester due to poor health.  

Also of record is a lay statement from T. P., dated in March 
2006, certifying that she knew A.B. and that she was a person 
of good moral character.  T.P. also certified that A.B. was 
still single.  

The record also contains a certification from the principal 
at Manolo Fortich National High School, dated in March 2006, 
certifying that A.B. was a student at the High School and 
graduated in the school year 1986-1987 when she was 16 years 
old.  The principal, who was one of A.B.'s teachers, further 
certified that A.B. was almost unable to complete the 
Secondary level due to her mental illness as the school year 
was almost ending.  

Received in April 2006 was a treatment report from Dr. Jose 
J. Coruna Sr., dated in March 2006, indicating that A.B. was 
seen for a neuropsychiatric evaluation in March 2006.  Dr. 
Coruna reported that the patient was apparently well until at 
the age of 16 when she was confined in Maria Reyna hospital 
due to high fever.  She was diagnosed to have typhoid fever.  
During her stay at the hospital, change in her behavior was 
manifested; she was restless and uneasy and she was having 
hallucinations.  After her confinement, her behavior 
continued.  Dr. Coruna noted that the informant, A.B.'s 
mother revealed that she had violent behavior and threw 
things.  She noted that A.B.'s behavior did not improve and 
they were eventually discharged upon request.  Dr. Coruna 
noted that the patient, A.B., graduated form High School in 
Manolo Fortich, Bukidnon.  Test showed marked regression.  
The patient was unable to perform the I.Q. test.  She was 
unable to concentration and couldn't conceptualize.  
Following a mental status examination, the examiner rendered 
the following diagnoses: psychotic disorder and 
schizophrenia, undifferentiated type.  

In a statement dated in April 2006, the appellant explained 
that the doctor who was the attending physician when A.B. was 
confined at Maria Reyna hospital for typhoid and pleurisy was 
now deceased and records of the hospital were all destroyed 
by floods.  Therefore, she was unable to obtain a 
certification of confinement.  

Received in May 2008 was a social case study report, dated in 
December 2005, indicating that the mother of A.B. came to the 
office seeking assistance for her daughter who was with 
depression status since 1986.  She explained that A.B. 
suffered first with typhoid fever and it was associated with 
pleurisy in her left lung.  It was reported that A.B. was 
able to finish her secondary course by her parents help.  She 
is described as an introvert type and tends to make decisions 
independently no in consonance with accepted norms and 
sometimes she makes her own world.  She was quiet and 
diligent at working alone and socially reserved, until such 
time she was observed that something was bothering her and 
she acted unusual.  Her parents brought her to the Maria 
Reyna Hospital for check-up and she was diagnosed to be 
mentally imbalance.  She was then advised for the medical 
maintenance and counseling.  The Social welfare office stated 
that, in consideration with the client's mental capacity, she 
was not capable of caring for herself and to meet her needs.  

Received in October 2008 was a certification for the 
Administrator at Maria Reyna Hospital, indicating that their 
bodega was flooded during to a flash flood in 1998; 
consequently, the records stored in the bodega were 
destroyed.  As a result, the hospital was unable to produce 
any medical records for A.B. who was admitted to the hospital 
in November 1986.  


III.  Law and Regulations.

VA law provides that the term, "child of the Veteran" means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years or an 
illegitimate child; and is under the age of 18 years; or 
before reaching the age of 18 years, became permanently 
incapable of self-support; or after reaching the age of 18 
years and until completion of education or training, but not 
after reaching the age of 23, is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§ 3.356 are for consideration.  Principal factors for 
consideration are:

(1) The fact that an individual is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support. Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors. Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like. In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration. In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support. Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases such as this, the focus of 
analysis must be on the individual's condition at the time of 
his or her 18th birthday in order to determine whether that 
individual is entitled to the status of "child."  See Dobson 
v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for 
purposes of initially establishing helpless child status, the 
individual's condition subsequent to his or her eighteenth 
birthday is not for consideration.  However, if a finding is 
made that a claimant was permanently incapable of self- 
support as of his or her eighteenth birthday, then evidence 
of the claimant's subsequent condition becomes relevant for 
the second step of the analysis, that is, whether there is 
improvement sufficient to render the claimant capable of 
self-support. Id. If the claimant is shown to be capable of 
self-support at eighteen, VA is required to proceed no 
further.  Id.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

After reviewing all the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for recognition of A.B. as a helpless 
child.  The evidence of record indicates that A.B. is 
currently diagnosed a suffering from schizophrenia; and, the 
medical reports suggests that she is currently unable to care 
for herself.  In fact, in the social case study report in 
December 2005, it was concluded that, in consideration with 
A.B.'s mental capacity, she is not capable of caring for 
herself and to meet her needs.  However, the Board reiterates 
that the initial focus of analysis must be on A.B.'s 
condition at the time of her 18th birthday, not on her 
subsequent condition.  See Dobson v. Brown, 4 Vet. App. 443, 
445 (1993).  In this regard, the Board notes that the 
treatment reports from Dr. Coruna and Dr. Borromeo indicate 
that A.B.'s was admitted to Maria Reyna Hospital in 1986, 
prior to age 18, at which time she was diagnosed with typhoid 
fever; it was also noted that a change in her behavior was 
manifested.  Although the record suggests that A.B. had some 
behavioral issues prior to attaining the age of 18 years, 
there is no clinical evidence establishing that she was 
incapable of self-support prior to that time.  The Board has 
considered the information pertaining to treatment of a 
mental illness prior to his eighteenth birthday, but there is 
no persuasive evidence that any mental illness resulted in 
permanent incapacity for self-support prior to her attaining 
the age of 18.  

It is noteworthy that the school principal from her secondary 
school certified that A.B. graduated from high school in the 
school year 1986-1987 at age 16.  Again, while the principal 
noted that A.B. almost did not complete the year due to 
mental illness, she did complete the school year.  The Board 
acknowledges that a school registrar certified that A.B. was 
unable to finish a first semester college course during the 
1988-1989 school years; that would have been the year after 
she attained age 18.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the appellant.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  

The Board has considered the assertions of the appellant 
regarding A.B.'s incapacity for self-support prior to 
attaining the age of 18.  The appellant and is competent to 
attest to her observations of A.B.  Layno, Supra.  However, 
her observation are outweighed by the medical evidence of 
record which fails to show that A.B. was mentally or 
physically handicapped by age 18.  Based on the above, the 
Board finds that the evidence of record simply does not 
establish that A.B. was permanently incapable of self-support 
as a result of mental or physical handicap by the age of 18.  
Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to recognition of A.B. as a helpless child on the 
basis of permanent incapacity for self-support before 
attaining the age of 18 years is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


